Citation Nr: 0214994	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.

(The issue of entitlement to service connection for a low 
back disorder will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from January 
1945 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO found that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim seeking entitlement to service 
connection for a low back disorder.  The veteran has 
perfected a timely appeal with respect to this issue.  

The Board notes that having currently decided by way of the 
present Board decision that the veteran has in fact submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for a low back disorder, 
the Board will now undertake additional development with 
respect to the veteran's claim pursuant to authority granted 
by 38 C.F.R. § 19.9(a) (2002).  When development is 
completed, the Board will provide notice of the development 
as required by Rules of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing the veteran's 
and/or his representative's response, the Board will prepare 
a separate decision addressing the merits of the veteran's 
claim of entitlement to service connection for a low back 
disorder.


FINDINGS OF FACT

1.  An unappealed RO decision in December 1996 denied the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for a low back disorder.  
This rating action became final.

2.  Evidence received since the December 1996 rating decision 
is so significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for a low back 
disorder.

CONCLUSIONS OF LAW

1.  The RO's December 1996 rating decision, which denied the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for a low back disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b)) (2002).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  Following the 
receipt of the veteran's May 1999 application to reopen his 
previously denied claim of entitlement to service connection 
for a low back disorder, the RO sent the veteran a letter 
dated in July 1999.  This particular letter specifically 
notified the veteran that his referenced claim had most 
recently been denied by way of an unappealed and final rating 
action dated in December 1996.  The same letter also 
specified that the outcome of the RO's December 1996 decision 
was included in a letter sent to the veteran in January 1997, 
thus requiring him to now submit new and material evidence 
for purposes of reopening his claim seeking entitlement to 
service connection for a low back disorder.  Shortly 
thereafter, the RO provided the veteran with a copy of a 
rating decision dated in August 1999, a statement of the case 
dated in August 2000, and accompanying correspondence dated 
in August 1999 and August 2000.  These documents informed the 
veteran of the cumulative evidence previously provided to VA 
in addition to informing the veteran of regulatory 
requirements for reopening a previously denied claim in 
addition to that which is necessary for establishing service 
connection.  Finally, the same referenced documents have also 
provided the veteran with the rationale for not granting his 
initial application to reopen his previously denied claim as 
well as his merits-based claim seeking entitlement to service 
connection for a low back disorder.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his application to reopen his previously denied 
claim in that copies of the veteran's relevant post-service 
VA treatment records have been associated with the veteran's 
claims folder.  Prior to the association of these records, 
the RO undertook reasonable efforts to develop the record in 
that the veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the appeal is now ready 
for appellate review.

II.  New and Material Evidence

The veteran's request to reopen his previously denied claim 
of entitlement to service connection for a low back disorder 
was denied by the RO in a prior December 1996 rating 
decision.  In May 1999 the veteran filed his most recent 
application to reopen his previously denied claim.  
Therefore, his application to reopen his previously denied 
claim was initiated prior to August 29, 2001, the effective 
date of the newly amended § 3.156, which redefines "new and 
material evidence" needed to reopen a previously denied 
claim.  See 38 C.F.R. § 3.156(a)) (2002).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's May 
1999 claim to reopen, which is discussed below.  

In December 1996 the RO denied the veteran's May 1999 
application to reopen his previously denied claim of 
entitlement to service connection for a low back disorder on 
the basis that new and material evidence had not been 
presented.  Specifically, in December 1996 the RO determined 
that the veteran's newly added evidence was duplicative of 
evidence which was already of record and considered when the 
veteran's claim of entitlement to service connection for a 
low back disorder was first denied by the RO in January 1956.  
Moreover, the RO determined that this same evidence was not 
material in that it did not tend to disprove the RO's 
previous January 1956 determination that any findings within 
the veteran's service medical records pertaining to his low 
back indicated that as the result of having fallen backwards 
during boot camp exercises and striking his tail bone, the 
veteran did not sprain or injure his low back but rather he 
caused injury to a pre-existing cyst located at the base of 
his spine.  In light of the veteran's failure to submit new 
and material evidence in December 1996, the RO subsequently 
denied the veteran's application to reopen his previously 
denied claim, and his claim for entitlement to service 
connection for a low back disorder remained denied.  One 
month later, in January 1997, the RO notified the veteran of 
the adverse decision concerning his claim, and he was also 
informed of his appellate and procedural rights, but he did 
not file an appeal.  

Because a timely appeal of the RO's December 1996 decision 
was not submitted, the Board presently concludes that the 
RO's December 1996 decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The 
RO's December 1996 decision also became the most recent final 
denial of the veteran's claim seeking entitlement to service 
connection for a low back disorder.  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in December 1996.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the RO's 
December 1996 rating decision consists of copies of post-
service VA treatment records dated in March 1998 and May 
1999.  Based on a close and careful review of these records, 
the Board determines that sufficient new and material 
evidence has been submitted.  The evidence (in its entirety) 
is new, as it was neither previously of record nor previously 
considered in December 1996.  More importantly, the evidence 
is material in that the records support the veteran's present 
allegation that he has experienced recurrent symptoms of low 
back pain, which could possibly be suggestive of a low back 
disorder incurred as the result of the veteran's verified 
February 1945 in-service incident wherein he fell "backwards 
and struck his tailbone."  Because a lack of evidence which 
suggested the veteran sustained any type of low back injury 
in service was among the basis for the RO's original denial 
of the veteran's service connection claim in January 1956 and 
has continued to be among the basis for the RO's subsequent 
denials of the veteran's applications to reopen his 
previously denied claim, the Board now determines that new 
and material evidence sufficient to reopen the veteran's 
claim for entitlement to service connection for a low back 
disorder has been presented in the form of the veteran's 
newly submitted VA treatment records.  This evidence must be 
considered in light of all of the evidence both old and new, 
in order to fairly decide the merits of the veteran's current 
claim.  Having determined that new and material evidence has 
been added to the record, the veteran's previously denied 
claim seeking entitlement to service connection for a low 
back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened; the appeal is granted to this extent only.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

